DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 09/30/2020 claims foreign priority to FR1911348, filed 10/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020, 08/26/2021, 10/12/2021, and 06/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains less than 50 words and does not describe the disclosure sufficiently as required.  
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  See MPEP § 608.01(b).
Claim Objections
Claims 1-13 are objected to because of the following:
A. Claim 1 recites the phrase “their” in line 4. Examiner suggest spelling out what their refers to for better clarity. Claims 2 and 3 recite similar limitations and is objected to for the same reasons. Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence. Claim 4 further inherits the same deficiency as claim 3 by reason of dependence.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: address generating unit in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “address generating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the address generating unit to perform the claimed function. At most the drawings show a combined ALU and AGU 104 in Fig. 2, however, the claim requires a separate ALU and AGU, therefore, it is not clear which structure belongs specifically to the AGU performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “an address generating unit configured to keep the masked data masked throughout processing of the masked data in the address generating unit”. This limitations invokes 35 U.S.C. 112(f), however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structural arrangement or configuration of the address generating unit to perform the claimed function. At most the drawings show a combined ALU and AGU 104 in Fig. 2, however, the claim requires a separate ALU and AGU, therefore, it is not clear which structure belongs specifically to the AGU performing the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-13 recite a series of steps and, therefore, is a process. Claims 14-26 recite a processor and, therefore, is a machine.
The apparatus claims 14-26 will be addressed first followed by the method claims 1-13.
Under the Alice Framework Step 2A prong 1, claim 14 recites “keep masked data masked throughout processing of the masked data”.
The above limitations amount to processing masked data such as performing arithmetic operations without unmasking the masked data (see specification paragraphs [0086-0088]) and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The steps of “keeping”, and “processing” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “an arithmetic and logic unit”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “an arithmetic and logic unit” language, the claim encompasses manually adding a first masked data D_M to a second masked data E_M as shown in paragraph [0086] using pen and paper. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: an arithmetic and logic unit. However, the additional element of an arithmetic and logic unit was recited at a high-level of generality (i.e., as a generic computer component for processing data such as performing mathematical calculations) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an arithmetic and logic unit” was recited at a high-level of generality (i.e., as a generic computer component for processing data such as performing mathematical calculations) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 15-26 recite further steps for processing the masked data within other components of the processor and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 21-25 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 15 recites the following additional element: an address generating unit. Claim 16 recites the following additional element: register banks. Claim 17 recites the following additional elements: at least one first register bank and at least one second register bank. Claims 18-20 recite the following additional element: registers. Claim 26 recites the following additional element: a masking circuit. However, the additional elements of “an address generating unit” in claim 15, “register banks” in claim 16, “at least one first register bank” and “at least one second register bank” in claim 17, “registers” in claims 18-20, and “masking circuit” in claim 26 were recited at a high-level of generality (i.e., as a generic computer component for processing data, as a generic computer component storing data, and as a generic computer component modifying/converting the type of masking used to mask the masked data) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into practical application.
Under the Alice Framework step 2B, claim 15-20 and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an address generating unit” in claim 15, “register banks” in claim 16, “at least one first register bank” and “at least one second register bank” in claim 17, “registers” in claims 18-20, and “masking circuit” in claim 26 were recited at a high-level of generality (i.e., as a generic computer component for processing data, as a generic computer component storing data, and as a generic computer component modifying/converting the type of masking used to mask the masked data) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.

Under the Alice Framework Step 2A prong 1, claim 1 recites “processing of the masked data”; and “keeping masked data masked throughout their processing”.
The above limitations amount to processing masked data such as performing arithmetic operations without unmasking the masked data (see specification paragraphs [0086-0088]) and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The steps of “processing”, and “keeping” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “an arithmetic and logic unit of a processor”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “an arithmetic and logic unit of a processor” language, the claim encompasses manually adding a first masked data D_M to a second masked data E_M as shown in paragraph [0086] using pen and paper. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: an arithmetic and logic unit and a processor. However, the additional elements of an arithmetic and logic unit and a processor were recited at a high-level of generality (i.e., as a generic computer component for processing data such as performing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an arithmetic and logic unit” and “a processor” were recited at a high-level of generality (i.e., as a generic computer component for processing data such as performing mathematical calculations) such that they amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-13 recite further steps for processing the masked data within other components of the processor and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 8-12 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 2 recites the following additional element: an address generating unit. Claim 3 recites the following additional element: storing, in register banks, the masked data. Claim 4 recites the following additional elements: at least one first register bank and at least one second register bank. Claims 5-7 recite the following additional element: storing, in registers, masked pointers. Claim 13 recites the following additional element: a masking circuit. However, the additional elements of “an address generating unit” in claim 2, “register banks” in claim 3, “at least one first register bank” and “at least one second register bank” in claim 4, “registers” in claims 5-7, and “masking circuit” in claim 13 were recited at a high-level of generality (i.e., as a generic computer component for processing data, as a generic computer component storing data, and as a generic computer component modifying/converting the type of masking used to mask the masked data) such that they amount to no more than mere instructions using a generic computer component. At most, the additional element of “storing” in claims 3 and 5-7 are merely adding insignificant extra solution activities. Accordingly, the claims are not integrated into practical application.
Under the Alice Framework step 2B, claim 15-20 and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an address generating unit” in claim 2, “register banks” in claim 3, “at least one first register bank” and “at least one second register bank” in claim 4, “registers” in claims 5-7, and “masking circuit” in claim 13 were recited at a high-level of generality (i.e., as a generic computer component for processing data, as a generic computer component storing data, and as a generic computer component modifying/converting the type of masking used to mask the masked data) such that they amount to no more than mere instructions using a generic computer component. At most, the additional element of “storing” in claims 3 and 5-7 are merely adding insignificant extra solution activities. Further, the insignificant extra solution activity of “storing” is well-understood, routine, and conventional activity for performing operations in a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer function of “storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claims do not amount to significantly more than the abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-16, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 3, 3, 4, 3, 3, 3, 14, 14, 14, 16, 16, 17, 16, 16, 16 of copending Application No. 17038584, hereinafter ‘584 reference, in view of Wierzynski et al. (US-PGPUB 2021/0097206 A1), hereinafter Wierzynski.
Regarding claim 14, the ‘584 reference teaches 
17038774 (instant)
17038584 (reference)

14. A processor comprising:
14. A device configured to perform cryptographic calculations on masked binary data values, the device comprising:

a processor coupled to the non-transitory memory and configured to: receive, from the non-transitory memory, a first masked binary data value; perform a cryptographic operation comprising: extracting a first part of the first masked binary data value; and inserting the first part of the first masked binary data value in a second masked binary data value; supply, to the non-transitory memory, the second masked binary data value; and keep the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying.


The ’584 reference does not explicitly teach an arithmetic and logic unit configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit.
However, on the same field of endeavor, Wierzynski discloses a processor comprising an arithmetic and logic unit (ALU) configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit (Wierzynski Figs. 1-2 processor – 100/200; arithmetic and logic unit – masked functional units 120/220; masked data – masked inputs; paragraph [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘358 reference using Wierzynski and use the processor of Wierzynski that includes an ALU and use the ALU to perform the extracting and inserting operations while keeping the masked data masked since processors normally includes an ALU in which instructions are actually executed (Wierzynski Fig. 8C and paragraph [0093]).
Therefore, the combination of the ‘358 reference as modified in view of Wierzynski teaches an arithmetic and logic unit configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit.

Regarding claim 15, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the processor further comprises an address generating unit configured to keep the masked data masked throughout processing of the masked data in the address generating unit (Wierzynski Fig. 8C and paragraph [0094] address generating unit – address generation unit (AGU) 812, 814 “Memory load/store operations are executed by the AGUs”; ‘584 reference claim 14 “keep the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”).

Regarding claim 16, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the processor further comprises register banks configured to keep the masked data masked throughout storage of the masked data in the register banks (Wierzynski Fig. 8A register banks – register sets units 858; paragraph [0096]; ‘584 reference claim 14 “keep the first and second masked binary data values masked throughout the receiving, the extracting, the inserting, and the supplying”).
	Regarding claim 21, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the masked data is masked according to a first masking type and/ or a second masking type (‘584 reference claim 16 “wherein the processor is configured to mask the first and second masked binary data values by a masking operation comprising only arithmetic operations”).

Regarding claim 22, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the first masking type uses only arithmetic operations (‘584 reference claim 16 “wherein the processor is configured to mask the first and second masked binary data values by a masking operation comprising only arithmetic operations”).

Regarding claim 23, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 22 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein a masked datum masked by the first masking type is equal to an addition of a datum to be masked and a mask (‘584 reference claim 17 “ wherein the masking operation comprises the processor configured to add a data value to be masked  to a mask to obtain a masked data value”).

Regarding claim 24, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. 
The ‘584 reference as modified in view of Wierzynski does not explicitly teach wherein the second masking type uses only logic operations.
However, on the same field of endeavor, Wierzynski teaches a first and  second masking type wherein the second masking type uses only logic operations (Wierzynski paragraph [0026]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘584 reference in view of Wierzynski using Wierzynski and use the second type masking to mask the masked data.
The motivation to do so is to have a system capable of performing encryption types that uses Boolean masks/operations (Wierzynski paragraph [0028]).
Therefore, the combination of the ‘358 reference as modified in view of Wierzynski teaches wherein the second masking type uses only logic operations.

Regarding claim 25, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 24 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein a masked datum masked by the second masking type is equal to an application of a bitwise EXCLUSIVE OR operation between a datum to be masked and a mask (Wierzynski paragraph [0025]).

Regarding claim 26, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. 
The ‘584 reference as modified in view of Wierzynski does not explicitly teach wherein the arithmetic and logic unit comprises a masking circuit configured to modify a type of masking of the masked data.
However, on the same filed of endeavor, Wierzynski teaches a masking circuit configured to modify a type of masking of the masked data (Wierzynski Fig. 1 masking circuit – 140, 150; paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘584 reference in view of Wierzynski using Wierzynski and include a conversion unit within the ALU for providing appropriate mask by converting to and from arithmetic to Boolean mask.
The motivation to combine is the same as claim 24.
Therefore, the combination of the ‘584 reference as modified in view of Wierzynski teaches wherein the arithmetic and logic unit comprises a masking circuit configured to modify a type of masking of the masked data.

Regarding claims 1-3 and 8-13, they are directed to a method practiced by the processor of claims 14-16, and 21-26 respectively. Analysis of claims 14-16, and 21-26 applies equally to claims 1-3 and 8-13 respectively.
This is a provisional nonstatutory double patenting rejection.

Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17038584, hereinafter ‘584 reference, in view of Wierzynski as applied to claims 3 and 16 above and further in view of Meyer et al. (US-PGPUB 2019/0379529 A1), hereinafter Meyer.
Regarding claim 17, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 16 as stated above. 
The ‘584 reference as modified in view of Wierzynski does not explicitly teach wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data.
However, on the same field of endeavor, Meyer discloses a processor comprising a register bank for storing masked data and the mask for the masked data (Meyer Fig. 3 and paragraph [0085]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘584 reference in view of Wierzynski using Meyer and store the masked data and their mask in the register sets during processing. Further, use one register set for storing the masked data and use another register set for storing the mask such that different sets stores types of data as disclosed by Wierzynski paragraph [0079]. 
Therefore, the combination of the ‘584 reference as modified in view of Wierzynski and Meyer teaches wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data.

Regarding claim 4, it is directed to a method practiced by the processor of claim 17. Analysis of claim 17 applies equally to claim 4.
This is a provisional nonstatutory double patenting rejection.

Claims 5-7 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 14, 14, 14 of copending Application No. 17038584, hereinafter ‘584 reference, in view of Wierzynski as applied to claims 1 and 14 above and further in view of Philippaerts et al. (NPL – “Code Pointer Masking: Hardening Applications against Code Injection Attacks”), hereinafter Philippaerts.
Regarding claim 18, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the processor further comprises registers configured to store  (Wierzynski paragraph [0079] registers – physical register sets 858, pointers – e.g. an instruction pointer).
Wierzynski does not explicitly teach wherein the processor further comprises registers configured to store masked pointers.
However, on the same field of endeavor, Philippaerts teaches masking pointers  (Philippaerts section 3.3 paragraphs 2-3 including listing 1.2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘584 reference in view of Wierzynski using Philippaerts and configure the processor to mask pointers used during execution of the cryptographic calculations such as masking the instruction pointer used for program execution and memory pointers that is used for memory load/store or the receiving/supplying operations, and refer to the masked pointers during execution of the calculations by saving the masked pointers in the register sets.
 The motivation to do so is to provide a countermeasure against code injection attacks (Philippaerts section 3).
Therefore, the combination of the ‘584 reference as modified in view of Wierzynski and Philippaerts teaches wherein the processor further comprises registers configured to store masked pointers.

Regarding claim 19, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 18 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the registers are configured to store at least one masked register pointer and at least one masked program pointer (Philippaerts section 3.3 at least one masked program pointer – masked return address; at least one masked register pointer – memory pointer; see also claim 18 analysis).

Regarding claim 20, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘584 reference as modified in view of Wierzynski teaches wherein the masked pointers stored in the registers comprise pointers referencing data, and pointer masks (Philippaerts section 3.3 last 2 paragraphs pointers referencing data – masked return address; pointer mask – final mask used to mask the return address).

Regarding claims 5-7, they are directed to a method practiced by the processor of claims 18-20 respectively. Analysis of claims 18-20 applies equally to claims 5-7 respectively.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 8-16, and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 2, 2, 2, 2, 2, 2, 2, 18, 18, 18, 18, 18, 18, 18, 18, 18  respectively of copending Application No. 17039353, hereinafter the ‘353 reference in view of Wierzynski.
Regarding claim 14, the ‘353 reference teaches
17038774 (instant)
17039353 (reference)
14. A processor comprising:
18. A processor comprising:

a circuit configured to: determine a sign indicator bit of an unmasked binary datum, the determination including the circuit configured to: process a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself wherein the masked binary datum is kept masked during the determination.


The ‘353  reference does not explicitly teach an arithmetic and logic unit configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit.
However, on the same field of endeavor, Wierzynski discloses a processor comprising an arithmetic and logic unit (ALU) configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit (Wierzynski Figs. 1-2 processor – 100/200; arithmetic and logic unit – masked functional units 120/220; masked data – masked inputs; paragraph [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘353 reference using Wierzynski and use the processor of Wierzynski that includes an ALU and use the ALU as the circuit performing the determining including the processing operations while keeping the masked data masked since processors normally includes an ALU in which instructions are actually executed (Wierzynski Fig. 8C and paragraph [0093]).
Therefore, the combination of the ‘353 reference as modified in view of Wierzynski teaches an arithmetic and logic unit configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit.

Regarding claim 15, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the processor further comprises an address generating unit configured to keep the masked data masked throughout processing of the masked data in the address generating unit (Wierzynski Fig. 8C and paragraph [0094] address generating unit – address generation unit (AGU) 812, 814 “Memory load/store operations are executed by the AGUs”; ‘353 reference claim 18 “wherein the masked binary datum is kept masked during the determination”).

Regarding claim 16, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the processor further comprises register banks configured to keep the masked data masked throughout storage of the masked data in the register banks (Wierzynski Fig. 8A register banks – register sets units 858; paragraph [0096]; ‘353 reference claim 18 “wherein the masked binary datum is kept masked during the determination”).

	Regarding claim 21, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the masked data is masked  (‘353 reference claim 16 “masked binary datum representing the unmasked binary datum
masked with a masking operation”).
	The ‘353 reference as modified in view of Wierzynski does not explicitly teach the masked data is masked according to a first masking type and/ or a second masking type.
	However, on the same field of endeavor, Wierzynski discloses masking a data according to a first masking type (arithmetic type masking) and/ or a second masking type (Boolean type masking) (Wierzynski paragraphs [0025-0026]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘353 reference in view of Wierzynski using Wierzynski use the arithmetic and/or Boolean type masking to generate the masked data. As discussed, the ‘353 reference teaches a masked data and Wierzynski discloses masking types to generate masked data. Therefore, it would be obvious to use the masking type of Wierzynski in order to order to generate the masked data to be processed.
	Therefore, the combination of the ‘353 reference as modified in view of Wierzynski teaches wherein the masked data is masked according to a first masking type and/ or a second masking type.
	
Regarding claim 22, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the first masking type uses only arithmetic operations (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation); when + is an arithmetic operation the masking only uses arithmetic operations).

Regarding claim 23, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 22 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein a masked datum masked by the first masking type is equal to an addition of a datum to be masked and a mask (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation) and an input mask ma (a random number)”; masked datum – m’; datum to be masked – message m; mask – ma).

Regarding claim 24, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. Further, the ‘353 reference as modified in view of Wierzynski does not explicitly teaches wherein the second masking type uses only logic operations (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation); when + is a XOR operation the masking only uses logic/Boolean operations).

Regarding claim 25, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 24 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein a masked datum masked by the second masking type is equal to an application of a bitwise EXCLUSIVE OR operation between a datum to be masked and a mask (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation) and an input mask ma (a random number)”; masked datum – m’; datum to be masked – message m; mask – ma).

Regarding claim 26, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 21 as stated above. 
The ‘353 reference as modified in view of Wierzynski does not explicitly teach wherein the arithmetic and logic unit comprises a masking circuit configured to modify a type of masking of the masked data.
However, on the same filed of endeavor, Wierzynski teaches a masking circuit configured to modify a type of masking of the masked data (Wierzynski Fig. 1 masking circuit – 140, 150; paragraph [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘353 reference in view of Wierzynski using Wierzynski and include a conversion unit within the ALU for providing appropriate mask by converting to and from arithmetic to Boolean mask.
The motivation to do so is to have a system capable of performing encryption types that uses arithmetic masks/operations and Boolean masks/operations (Wierzynski paragraph [0028]).
Therefore, the combination of the ‘353 reference as modified in view of Wierzynski teaches wherein the arithmetic and logic unit comprises a masking circuit configured to modify a type of masking of the masked data.

Regarding claims 1-3 and 8-13, they are directed to a method practiced by the processor of claims 14-16, and 21-26 respectively. Analysis of claims 14-16, and 21-26 applies equally to claims 1-3 and 8-13 respectively.
This is a provisional nonstatutory double patenting rejection.

Claims 4 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of copending Application No. 17039353, hereinafter the ‘353 reference, in view of Wierzynski as applied to claims 3 and 16 above and further in view of Meyer.
Regarding claim 17, the ‘584 reference as modified in view of Wierzynski teaches all the limitations of claim 16 as stated above. 
The ‘353 reference as modified in view of Wierzynski does not explicitly teach wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data.
However, on the same field of endeavor, Meyer discloses a processor comprising a register bank for storing masked data and the mask for the masked data (Meyer Fig. 3 and paragraph [0085]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘353 reference in view of Wierzynski using Meyer and store the masked data and their mask in the register sets during processing. Further, use one register set for storing the masked data and use another register set for storing the mask such that different sets stores types of data as disclosed by Wierzynski paragraph [0079]. 
Therefore, the combination of the ‘353 reference as modified in view of Wierzynski and Meyer teaches wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data.

Regarding claim 4, it is directed to a method practiced by the processor of claim 17. Analysis of claim 17 applies equally to claim 4.
This is a provisional nonstatutory double patenting rejection.
Claims 5-7 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 2, 18, 18, 18 of copending Application No. 17039353, hereinafter the ‘353 reference, in view of Wierzynski as applied to claims 1 and 14 above and further in view of Philippaerts.
Regarding claim 18, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the processor further comprises registers configured to store  (Wierzynski paragraph [0079] registers – physical register sets 858, pointers – e.g. an instruction pointer).
Wierzynski does not explicitly teach wherein the processor further comprises registers configured to store masked pointers.
However, on the same field of endeavor, Philippaerts teaches masking pointers  (Philippaerts section 3.3 paragraphs 2-3 including listing 1.2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the ‘353 reference in view of Wierzynski using Philippaerts and configure the processor to mask pointers used during the determining such as masking the instruction pointer used for program execution and memory pointers that is used for memory load/store operations, and refer to the masked pointers during execution of the calculations by saving the masked pointers in the register sets.
 The motivation to do so is to provide a countermeasure against code injection attacks (Philippaerts section 3).
Therefore, the combination of the ‘353 reference as modified in view of Wierzynski and Philippaerts teaches wherein the processor further comprises registers configured to store masked pointers.
Regarding claim 19, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 18 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the registers are configured to store at least one masked register pointer and at least one masked program pointer (Philippaerts section 3.3 at least one masked program pointer – masked return address; at least one masked register pointer – memory pointer; see also claim 18 analysis).

Regarding claim 20, the ‘353 reference as modified in view of Wierzynski teaches all the limitations of claim 14 as stated above. Further, the ‘353 reference as modified in view of Wierzynski teaches wherein the masked pointers stored in the registers comprise pointers referencing data, and pointer masks (Philippaerts section 3.3 last 2 paragraphs pointers referencing data – masked return address; pointer mask – final mask used to mask the return address).

Regarding claims 5-7, they are directed to a method practiced by the processor of claims 18-20 respectively. Analysis of claims 18-20 applies equally to claims 5-7 respectively.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-12, 14, 16, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wierzynski et al. (US-PGPUB 2021/0097206 A1), hereinafter Wierzynski.
Regarding claim 14, Wierzynski teaches a processor comprising:
an arithmetic and logic unit configured to keep masked data masked throughout processing of the masked data in the arithmetic and logic unit (Wierzynski Figs. 1-2 arithmetic and logic unit – masked functional unit 120/220; paragraph [0034] “masked functional unit 220, which performs one or more arithmetic operations (e.g., addition, multiplication, or their combination) on the masked inputs, and produces masked outputs me and c+me”; Figs. 8A, 8C and paragraph [0088] processor – processor 800).

Regarding claim 16, Wierzynski teaches all the limitations of claim 14 as stated above. Further, Wierzynski teaches wherein the processor further comprises register banks configured to keep the masked data masked throughout storage of the masked data in the register banks (Fig. 8A register banks – register set units 858; paragraph [0096] “registers refers to the on-board processor storage locations that are used as part of instructions to identify operands … a register of an implementation is capable of storing and providing data”; Fig. 4 shows an addition operation of masked data that are masked throughout the processing, therefore, the data are kept masked in the registers used to store the operands).

Regarding claim 21, Wierzynski teaches all the limitations of claim 14 as stated above. Further, Wierzynski teaches wherein the masked data is masked according to a first masking type and/ or a second masking type (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation) and an input mask ma (a random number)” where masked data – masked input m’; first masking type – arithmetic operation/mask; second masking type – XOR or  Boolean operation/mask).

Regarding claim 22, Wierzynski teaches all the limitations of claim 21 as stated above. Further, Wierzynski teaches wherein the first masking type uses only arithmetic operations (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation); when + is an arithmetic operation the masking only uses arithmetic operations).

Regarding claim 23, Wierzynski teaches all the limitations of claim 22 as stated above. Further, Wierzynski teaches wherein a masked datum masked by the first masking type is equal to an addition of a datum to be masked and a mask (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation) and an input mask ma (a random number)”; masked datum – m’; datum to be masked – message m; mask – ma).

Regarding claim 24, Wierzynski teaches all the limitations of claim 21 as stated above. Further, Wierzynski teaches wherein the second masking type uses only logic operations (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation); when + is a XOR operation the masking only uses logic/Boolean operations).

Regarding claim 25, Wierzynski teaches all the limitations of claim 24 as stated above. Further, Wierzynski teaches wherein a masked datum masked by the second masking type is equal to an application of a bitwise EXCLUSIVE OR operation between a datum to be masked and a mask (Wierzynski paragraph [0025-0026] “A masked implementation accepts as input a masked input m'=m+ma (where+ is a XOR or an arithmetic operation) and an input mask ma (a random number)”; masked datum – m’; datum to be masked – message m; mask – ma).

Regarding claims 1, 3, and 8-12 they are directed to a method practiced by the processor of claims 14, 16, and 21-25 respectively. Analysis of claims 14, 16, and 21-25 applies equally to claims 1, 3, and 8-12 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski.
Regarding claim 15, Wierzynski teaches all the limitations of claim 14 as stated above. Further, Wierzynski teaches wherein the processor further comprises an address generating unit (Fig. 8C address generating unit – AGU 812, 814).
Further, Wierzynski teaches that memory load/store operations are executed by the AGUs (paragraph [0094]).
	Wierzynski does not explicitly teach the address generating unit is configured to keep the masked data masked throughout processing of the masked data in the address generating unit.
	However, Wierzynski discloses a method 500 for implementing a masked look-up table by a functional unit that accepts masked inputs as well as the input masks and returns a masked output as well as the output mask. Further, the masked inputs remains masked throughout the processing (Fig. 5 and paragraph [0058]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wierzynski and use the AGU to perform part of method 500 by using the AGU to compute the masked/retrieve the masked result from the masked look-up table using the masked inputs as index. As discussed, Wierzynski discloses using the AGU for memory store/load operations and reading a value from a look-up table is similar to loading a value from memory. Furthermore, as shown in Fig. 8C, the AGU is one example of a functional/execution unit. Therefore, it would be obvious to use AGU to perform load operations from the masked look-up table since it is normally used for memory load operations as disclosed by Wierzynski paragraph [0094]).
	Therefore, Wierzynski as modified teaches wherein the processor further comprises an address
generating unit configured to keep the masked data masked throughout processing of the
masked data in the address generating unit.

Regarding claim 26, Wierzynski teaches all the limitations of claim 21 as stated above. Further, Wierzynski teaches wherein the processor  (Wierzynski Fig. 1 and paragraph [0028] masking circuit - Mask/Encryption Conversion Unit 140, 150).
Fig. 1 of Wierzynski does not explicitly teach the arithmetic and logic unit comprises the masking circuit.
However, Wierzynski discloses that the particular features, or structures  may be combined in any suitable manner in one or more implementations (paragraph [0167]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Fig. 1 of Wierzynski and combine units 120, 140 and 150 such that the conversion units are within the ALU. The combined unit can be viewed as an example implementation of Fig. 2 in which the combined unit receives masked inputs from the decryption unit and output masked output to the encryption unit similar to Fig. 1 in which unit 140 receives masked inputs from the decryption unit and unit 150 output masked output to the encryption unit. Furthermore, combining multiple structures in a single unit is obvious to a person of ordinary skill in the art. See MPEP 2144.04(V).
Therefore, the combination of Wierzynski as modified teaches wherein the arithmetic and logic unit comprises a masking circuit configured to modify a type of masking of the masked data.
Regarding claims 2 and 13 they are directed to a method practiced by the processor of claims 15 and 26 respectively. Analysis of claims 15 and 26 applies equally to claims 2 and 13 respectively.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski in view of Meyer.
Regarding claim 17, Wierzynski teaches all the limitations of claim 16 as stated above. 
Further, Wierzynski teaches wherein the register banks comprise at least one first register bank  (Wierzynski  paragraph [0079] “Each of the physical register set(s) units 858 represents one or more physical register sets, different ones of which store one or more different data types”).
Wierzynski does not explicitly teach wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data.
However, on the same field of endeavor, Meyer discloses a processor comprising a register bank for storing masked data and the mask for the masked data (Meyer Fig. 3 and paragraph [0085]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wierzynski using Meyer and store the masked data and their mask in the register sets during processing. Further, use one register set for storing the masked data and use another register set for storing the masks such that different register sets stores different types of data as disclosed by Wierzynski paragraph [0079]. 
Therefore, the combination of Wierzynski and Meyer teaches wherein the register banks comprise at least one first register bank for the masked data and at least one second register bank for masks of the masked data. 

Regarding claim 4, it is directed to a method practiced by the processor of claim 17. Analysis of claim 17 applies equally to claim 4.

Claims 6-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wierzynski in view of Philippaerts.
Regarding claim 18, Wierzynski teaches all the limitations of claim 14 as stated above. Further, Wierzynski teaches wherein the processor further comprises registers configured to store  (Wierzynski paragraph [0079] registers – physical register sets 858, pointers – e.g. an instruction pointer).
Wierzynski does not explicitly teach wherein the processor further comprises registers configured to store masked pointers.
However, on the same field of endeavor, Philippaerts teaches masking pointers  (Philippaerts section 3.3 paragraphs 2-3 including listing 1.2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wierzynski using Philippaerts and configure the processor of Wierzynski to mask pointers used during execution of methods 300, 400, or 500 such as masking the instruction pointer used for program execution and memory pointers that is used for memory load and/or store operations such as reading a value from a masked look-up table addressed by the masked inputs, and refer to the masked pointers during execution of the methods by saving the masked pointers in the register sets.
 The motivation to do so is to provide a countermeasure against code injection attacks (Philippaerts section 3).
Therefore, the combination of Wierzynski as modified in view of Philippaerts teaches wherein the processor further comprises registers configured to store masked pointers.

Regarding claim 19, Wierzynski as modified in view of Philippaerts teaches all the limitations of claim 14 as stated above. Further, Wierzynski as modified in view of Philippaerts teaches wherein the registers are configured to store at least one masked register pointer and at least one masked program pointer (Philippaerts section 3.3 at least one masked program pointer – masked return address; at least one masked register pointer – memory pointer; see also claim 18 analysis).

Regarding claim 20, Wierzynski as modified in view of Philippaerts teaches all the limitations of claim 14 as stated above. Further, Wierzynski as modified in view of Philippaerts teaches wherein the masked pointers stored in the registers comprise pointers referencing data, and pointer masks (Philippaerts section 3.3 last 2 paragraphs pointers referencing data – masked return address; pointer mask – final mask used to mask the return address; Wierzynski Fig. 5 and paragraph [0096]).

Regarding claims 5-7 they are directed to a method practiced by the processor of claims 18-20 respectively. Analysis of claims 18-20 applies equally to claims 5-7 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujisaki et al. (US-PGPUB 2007/0071235 A1) related to a processor for processing masked data. The processor includes a random number supply unit for supplying a random number as mask, an exclusive OR circuit for performing a XOR operation between the random number and an input data to generate the masked data. A register circuit for storing the masked data, and an operation circuit for processing the masked data (Fig. 1 and paragraphs [0033-0035]).
Vigilant (US-PGPUB 2021/0157586 A1), Hutter et al. (US-PGPUB 20190050204 A1), Golic (US-PGPUB 2009/0112896 A1) are related to processing masked data and performing conversion between arithmetic and Boolean masking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182